Citation Nr: 1633135	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right femoral nerve neuropathy claimed as caused by a cardiac catheterization performed by VA in July 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1973 to June 1982.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied compensation under 38 U.S.C.A. § 1151 for right femoral nerve injury.  A claim for compensation under 38 U.S.C.A. § 1151, for nerve damage extending down the right leg, was received in August 2009.  The current agency of original jurisdiction (AOJ) is the VA RO in Waco, Texas.

In July 2016, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right femoral nerve injury.  

In January 2016, the Veteran testified at a Board videoconference hearing at the local RO in Waco, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran experienced an additional disability of right femoral nerve neuropathy following a cardiac catheterization performed at the Dallas VA Medical Center (VAMC) in July 2009.  

2.  The right femoral nerve injury was an event not reasonably foreseeable and there was a lack of informed consent prior to the July 2009 cardiac catheterization.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for the additional disability of right femoral nerve neuropathy, as caused by the cardiac catheterization performed at VA in July 2009, have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting compensation benefits pursuant to 38 U.S.C.A. § 1151, which constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCCA notice or assistance duties is required.

Compensation under 38 U.S.C.A. § 1151 for Right Femoral Nerve Neuropathy

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R.            § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R.	 § 17.32.  Id.  Minor deviations from the requirements of 38 C.F.R. § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  Id.

Under 38 C.F.R. § 17.32, except as otherwise provided in that regulation, all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others. In such circumstances consent is implied.  38 C.F.R. § 17.32(b).
  
Under 38 C.F.R. § 17.32(c), an informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for human immunodeficiency virus.

The Veteran essentially contends that lack of proper skill, error in judgment, negligence, or carelessness on the part of the VA doctor who performed the July 2009 catheterization resulted in the right femoral nerve injury.  The Veteran contends that there was error during performance of the July 2009 angiogram because the same procedure was performed in October 2009, the VA doctor assured him that a nerve injury would not happen again, and the second procedure was performed without complication.  See e.g. April 2015 written statement, January 2016 Board hearing transcript.

The Veteran contends that multiple VA and private doctors informed him that femoral nerve injury is a remote and uncommon risk of a catheterization and it should not have happened.  The Veteran further contends that, despite being listed on the informed consent form, the possibly of nerve damage was never discussed during the informed consent procedures.  The Veteran contends that he was not provided with the entirety of the informed consent form, but rather was only shown the signature page.  Id.   

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran sustained an additional disability of right femoral nerve neuropathy following the July 2009 cardiac catheterization at the Dallas VAMC.  VA treatment records associated with the claims file reflect that the Veteran underwent an angiogram/cardiac catheterization at the VAMC on July 20, 2009.  The July 2016 VHA cardiologist opined that it is exceedingly unlikely, if not impossible, for the Veteran's right leg symptoms to be attributable to the July 2009 left heart catheterization procedure.  The VHA cardiologist noted that long term femoral nerve injury/neuropathy due to a catheterization procedure is exceedingly rare, there was no weakness/numbness documented in the treatment records directly following the surgery, and a nerve conduction study was relatively unremarkable months after the initial catheterization.  The VHA cardiologist's opinion was based purely on a review of the medical records.  The Board finds it to be outweighed by the other evidence of record, specifically, the VA and private doctors who physically examined the Veteran.

A July 2011 VA examiner opined that the Veteran's right femoral nerve neuropathy is most likely due to damage sustained during the July 2009 angiography procedure performed at the VAMC that was most likely caused by the arterial puncture made at the time of the cardiac catheterization preparation.  See also November 2012 VA medical opinion, January 2013 addendum medical opinion.  In a February 2012 private opinion, Dr. T.M. opined that the Veteran's pain, numbness, and ensuring disability were directly caused by the femoral nerve injury during the 2009 angiography.  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran sustained an additional disability of right femoral nerve neuropathy following the July 2009 cardiac catheterization at the Dallas VAMC.

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the right femoral nerve injury was an event not reasonably foreseeable and whether VA furnished medical treatment without the Veteran's informed consent in performing the July 2009 cardiac catheterization at the Dallas VAMC.

An informed consent form, dated on July 20, 2009 and signed by the Veteran, lists "temporary or permanent pain, numbness, or weakness from nerve injury" as a risk of the catheterization.  A July 20, 2009 VA cardiac pre-procedure assessment report notes that the risks, benefits, and alternatives of the procedure and sedation/analgesia were explained to and discussed with the Veteran, all questions were answered, the Veteran understood the potential risks and benefits, and the Veteran consented to the procedure and the plan for sedation.  

A July 2011 VA examination report notes that an informed consent form, signed by the Veteran and the physician provider for the July 2009 procedure, lists "nerve injury" as a common risk of the procedure, and notes that the Veteran was properly informed of the risks versus benefits and willingly consented to the procedure.  The VA examiner noted that the Veteran voluntarily consented to this procedure, indicated he was aware of the risk of nerve damage, and elected to proceed knowing this risk.  The VA examiner opined that no unforeseen event occurred at the time of the July 2009 catheterization.  The July 2011 VA examiner again endorsed this opinion in a January 2013 addendum medical opinion. 

In a January 2012 private medical opinion, Dr. J.L. opined that femoral nerve neuropathy is a known, but relatively uncommon, complication of a coronary angiogram procedure, which is performed through the right femoral artery.  In a February 2012 private opinion, Dr. T.M. opined that a femoral nerve injury is a known, but uncommon, complication of angiography.  Dr. T.M. opined that the Veteran's pain, numbness, and ensuring disability were directly caused by the femoral nerve injury during the 2009 cardiac catheterization.  

In a November 2012 VA medical opinion, the VA examiner noted that femoral nerve injury is a known, but uncommon, injury associated with angiography.  The VA examiner opined that the femoral nerve injury was a known, potential complication.  The VA examiner noted that the Veteran signed a consent form indicating that nerve damage was possible and consented to the treatment.

In January 2016, the Veteran submitted multiple articles with regard to femoral nerve injury purporting to support the proposition that femoral nerve injury during an angiogram is very uncommon/rare.  For example, a February 2008 article entitled "Femoral Nerve Injury Following Transfemoral Angiography: A Case Reports" indicates that "femoral nerve injury is a rare complication after femoral angiography."  

In the July 2016 VHA medical opinion report, the VHA cardiologist noted that long term femoral nerve injury/neuropathy due to a catheterization procedure is exceedingly rare.  The VHA cardiologist noted that, in one study, peripheral neuropathy developed in only 0.21 percent of patients (20 patients out of almost 10,000 in that study).  The VHA cardiologist opined that a reasonable health care provider would not have considered this to be a standard risk of the procedure given how rare it is.  The VHA cardiologist opined that femoral nerve injury was not a reasonably foreseeable risk of the cardiac catheterization.  The VHA cardiologist further opined that the risk of femoral nerve injury is so rare that a reasonable health care provide would not have directly discussed this risk during an informed consent discussion.        

As discussed above, the July 2009 informed consent form, signed by the Veteran, lists "temporary or permanent pain, numbness, or weakness from nerve injury" as a risk of the catheterization.   However, in Schertz v. Shinseki, 26 Vet. App. 362 (2013), the U.S. Court of Appeals for Veterans Claims (Court) held that, with regard to the determination as to whether an event is reasonably foreseeable, the actual foreseeability of an event by a treating physician or other medical professional is not dispositive.  Rather, the Court held that the test of foreseeability is what an objective "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed to the patient in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id. at 368.

Based on the above, the Board finds that the July 2009 procedure was undertaken without the informed consent of the Veteran under 38 C.F.R. § 17.32 and the resultant right femoral nerve injury was an event that was not reasonably foreseeable; therefore, the Veteran is entitled to VA compensation under 38 U.S.C.A. § 1151 for additional disabilities resulting from that procedure; namely, the right femoral nerve neuropathy.  See 38 C.F.R. § 3.361(a)-(d).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for compensation benefits for the additional disability of right femoral nerve neuropathy status post cardiac catheterization, under the provisions of 38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right femoral nerve neuropathy, caused by the cardiac catheterization performed at VA in July 2009, are granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


